IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00147-CR
                                No. 10-14-00148-CR

RICHARD STEVEN MCCLELLAN,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 21st District Court
                             Burleson County, Texas
                        Trial Court Nos. 14,324 and 14,325


                                      ORDER

      The appellant’s brief is overdue in these appeals.      The Clerk of the Court’s

October 3, 2014 letter to appellant’s counsel in each cause states that appellant’s brief

was due to be filed on or before September 24, 2014 and that unless a brief or

satisfactory response was received within 14 days, the Court would abate these causes

so that the trial court can hold a hearing to determine why a brief has not been filed on
appellant’s behalf and to assure that appellant is receiving effective assistance of

counsel.

        Because appellant’s brief was not filed within 14 days and the Court did not

receive a timely satisfactory response in either appeal, we abate these appeals so that

the trial court can conduct any necessary hearings within 21 days of the date of this

order in accordance with Texas Rule of Appellate Procedure 38.8(b)(2) and (3). TEX. R.

APP. P. 38.8(b)(2), (3).

        The supplemental clerk’s and reporter’s records required by the rule, if any, are

ordered to be filed within 35 days of the date of this Order. See id.


                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeals abated
Order issued and filed October 30, 2014




McClellan v. State                                                                 Page 2